Citation Nr: 0836046	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-00 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of service connection for hypertension is addressed 
in the remand portion of this decision and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
good hygiene and eye contact; an anxious, depressed, or 
constricted affect; nightmares and difficulty sleeping; rare 
panic attacks; irritability; intrusive thoughts; 
hypervigilance; difficulty establishing and maintaining 
effective relationships; occasional suicidal ideations, with 
no plan or intent; intact judgment and insight; clear and 
goal oriented thoughts, with reported difficulties with 
concentration and focus.  The objective evidence of record 
does not show obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively; impaired impulse control; or neglect of personal 
appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

The appellant's claim herein arises from his disagreement 
with the initial evaluation assigned to his PTSD following 
the grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
available service medical records, VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran was provided with a VA examination to ascertain the 
presence and severity of his PTSD.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that the veteran's complete service medical 
records are not available in this matter.  Nevertheless, the 
RO has made all reasonable attempts to obtain a complete copy 
of these records.  The RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in October 2002; however, NPRC mailed the incorrect 
service medical records.  Three subsequent requests by the 
RO, dated in June 2003, October 2005, and December 2005, and 
a physical search of the NPRC facility, were unsuccessful in 
locating the veteran's complete service medical records.  The 
veteran was advised that his complete service medical records 
were formally deemed unavailable in a letter dated in 
December 2005.  As a consequence of the veteran's complete 
service medical records being unavailable, the Board 
acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons and bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) in reaching the decision contained 
herein.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

In the January 2006 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 30 percent, effective from March 29, 2005.  See 
38 C.F.R. § 3.400 (2007).  The veteran subsequently filed a 
timely appeal of this decision seeking an increased initial 
evaluation.

Diagnostic Code 9411 provides for a 30 percent evaluation 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 50 percent disability rating is when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

In December 2004, the veteran sought treatment at a VA 
facility, complaining of anxiety.  The treatment report noted 
that the veteran had been married to his spouse for 36 years.  
His spouse was, and continues to be, homebound due to 
illness.  They have had 9 children, 3 of whom were still 
living at home and were being home-schooled by the veteran's 
wife.  Other than his spouse, the veteran claimed to have 
only one friend, a fellow Vietnam veteran.  The veteran also 
has one sibling, a sister, with whom he keeps in contact.  
Mental status examination revealed that he maintained good 
eye contact; his speech was articulate, coherent, 
spontaneous, and not pressured; he was neatly and 
appropriately dressed; thought content was logical and goal-
directed; judgment and insight were intact; long- and short-
term memory were grossly intact; no racing thoughts, 
delusions, or hallucinations; he did experience difficulty 
sleeping; nightmares; paranoia; rare panic attacks; but no 
suicidal or homicidal ideations; and his mood was neutral to 
euthymic, with a congruent affect.  The treatment report 
concluded with a diagnosis of generalized anxiety disorder, 
rule out PTSD, with a GAF score of 60, which indicates 
moderate symptoms.  DSM-IV at 46-47.

There is no medical evidence of record concerning PTSD 
treatment after the December 2004 treatment report until the 
veteran's January 2006 VA examination for PTSD.  At this 
examination, the veteran reported that his PTSD seemed to be 
worse.  The veteran further reported sadness; occasional 
suicidal ideations, but with no plans or intent; bouts of 
anxiety; sleep difficulties; anger or irritability; 
difficulty concentrating and focusing; social isolation; 
hypervigilance; and feeling a need to keep weapons in his 
bedroom.  The veteran also reported that he hated crowds, so 
much so that he shopped at extremely odd hours to avoid 
contact with other people.  He also told the examiner that he 
no longer derives pleasure from activities he once did, and 
is having nightmares that rouse him from sleep 3 times per 
week.

The VA examiner's mental assessment noted that the veteran 
was alert and oriented; cooperative; mood was anxious and 
depressed; affect was constricted; thoughts were clear and 
goal oriented; no delusions or hallucinations; cognitive 
abilities were grossly intact; difficulties concentrating and 
focusing; and no current suicidal ideations.  The examination 
concluded by assigning the veteran a diagnosis of PTSD and a 
GAF score of 52, which indicates moderate symptoms.  DSM-IV 
at 46-47.  Though the veteran's claim file was not available 
for review during the examination, the examiner later 
received the file.  After reviewing the file, the examiner's 
diagnosis remained unchanged.

Since the January 2006 VA examination, the evidence of record 
revealed only two VA treatment reports relating to the 
veteran's PTSD, dated in May and February 2006.  In these 
treatment reports, the veteran is noted as experiencing 
nightmares that roused him from sleep 2-3 times per week, 
most often concerning his military experience; intrusive 
thoughts; and, on one occasion, was unsure of his location, 
which was possibly due to prescribed medication.  The veteran 
did, however, report that he was volunteering at a veterans' 
home one day per week and that his medications were improving 
his condition.  The mental status examination conducted on 
this date mirrored the symptoms listed in the December 2004 
treatment report noted above.  The examination concluded with 
a diagnosis of PTSD and a GAF score of 50, which indicates 
serious symptoms.  DSM-IV at 46-47.

In April 2006, the veteran's spouse submitted an undated 
letter, detailing the history of the veteran's symptoms since 
his discharge from active service, and the effects those 
symptoms had on him, her, and their family.  Most notably, 
she recounts the veteran's avoidance of situations that would 
remind him of his military service; avoidance of crowds; 
stoic demeanor; detachment, preferring to be on the 
periphery; irrational anger, if not rage; irritability; 
excessive startle response; periods of a near vegetative 
state; and near total social isolation.  Moreover, with 
respect to employment, the veteran's spouse noted that when 
he was able to go to work, he was hard working; at times, 
likeable, smart, and helpful; and productive.  However, she 
also reports that he was considered aloof; impatient; not 
dependable to show up for work; and able to handle only 
limited stress.


PTSD is currently rated as 30 percent disabling.  Based on 
all of the evidence of record, the Board finds that 
manifestations of the veteran's PTSD demonstrate occupational 
and social impairment with reduced reliability and 
productivity due to disturbances of mood and motivation, and 
difficulty establishing and maintaining effect work and 
social relationships.  However, the veteran has not exhibited 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Nonetheless, the veteran's affect has been described as 
anxious, depressed, and constricted.  The veteran also 
experiences difficulty sleeping; nightmares that rouse him 
from sleep 2-3 times per week; paranoia; and panic attacks, 
although rare.  His spouse has reported instances of the 
veteran's irrational anger, and it was noted in the most 
recent VA treatment report that he became unsure of his 
location on one occasion.  Moreover, the veteran's most 
recent GAF score was 50, indicating serious symptoms of 
psychological, social, and occupational dysfunction.  DSM-IV 
at 46-47.  Accordingly, the Board finds that a higher initial 
rating of 50 percent is warranted for the veteran's PTSD.

The Board further finds that a 70 percent rating under 
Diagnostic Code 9411 is not warranted in this matter.  While 
the veteran is shown to have occasional suicidal ideations, 
and has experienced one instance of disorientation, which was 
noted as possibly due to his medication, his overall symptoms 
do not meet the criteria for a 70 percent disability rating 
under Diagnostic Code 9411.  Specifically, PTSD is not shown 
to be manifested by occupational and social impairment with 
deficiencies in most areas due to obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  Here, the Board finds that 
the evidence is in equipoise and, resolving all reasonable 
doubt in favor of the veteran, entitlement an initial 
disability rating of 50 percent, but no more, for post-
traumatic stress disorder is warranted.  38 C.F.R. §§ 3.102 
(2007). 


ORDER

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran is seeking service connection for hypertension.  
In a statement dated in June 2007, the veteran contended that 
his current hypertension was due to, or was aggravated by his 
service-connected PTSD.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  The veteran underwent a VA 
examination in January 2006 to determine the presence, 
etiology, and severity of his current hypertension.   
However, that examination did not include an opinion as to 
the relationship, if any, between the veteran's hypertension 
and his service-connected PTSD.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Additionally, when aggravation of 
a nonservice-connected disability is proximately due to or 
the result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (2006).

Thus, the Board finds that the RO should schedule the veteran 
for an additional examination in order to clarify what the 
relationship is, if any, between the veteran's current 
hypertension and his service-connected PTSD.

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the veteran to 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of hypertension.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether any diagnosed hypertension was 
caused by or aggravated by the veteran's 
service-connected PTSD.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  The RO must then re-adjudicate the 
veteran's claim for service connection for 
hypertension, to include as secondary to 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


